   Case: 1:21-cv-00536 Document #: 12 Filed: 02/03/21 Page 1 of 4 PageID #:475




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

OAKLEY, INC.,
                                             Case No. 21-cv-00536
                   Plaintiff,
                                             Judge Matthew F. Kennelly
     v.
                                             Magistrate Judge Beth W. Jantz
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”

                   Defendants.


                           Declaration of Justin R. Gaudio
     Case: 1:21-cv-00536 Document #: 12 Filed: 02/03/21 Page 2 of 4 PageID #:476




                            DECLARATION OF JUSTIN R. GAUDIO

     I, Justin R. Gaudio, of the City of Chicago, in the State of Illinois, declare as follows:

1. I am an attorney at law, duly admitted to practice before the Courts of the State of Illinois and

     the United States District Court for the Northern District of Illinois. I am one of the attorneys

     for Plaintiff Oakley, Inc. (“Plaintiff” or “Oakley”). Except as otherwise expressly stated to the

     contrary, I have personal knowledge of the following facts and, if called as a witness, I could

     and would competently testify as follows:

2. Exhibit 1 attached hereto is a true and correct copy of the January 24, 2020 report titled

     Combating Trafficking in Counterfeit and Pirated Goods prepared by the U.S. Department of

     Homeland Security, Office of Strategy, Policy & Plans.

3. I, or someone acting under my direction, have reviewed the storefronts and product listings for

     the Seller Aliases, and have confirmed that none list any contact information or correspond to

     any type of identifiable entity.

4.   I, or someone acting under my direction, have reviewed the item titles for the Seller Aliases

     and have found that many of the item titles used by the Seller Aliases are nearly identical or

     very similar to one another.

5. I, or someone acting under my direction, have reviewed Exhibit 1 to the Complaint [3]. A

     comparison of the Oakley Sutro sunglasses, the design of which is covered by the Oakley

     Design, and a representative sample of the sunglasses offered for sale by Defendants as shown

     in Exhibit 1 to the Complaint [3] is below.




                                                   2
    Case: 1:21-cv-00536 Document #: 12 Filed: 02/03/21 Page 3 of 4 PageID #:477




           Oakley Sutro Sunglasses                     Defendants’ Infringing Products




   The above genuine Oakley Sutro Sunglasses offered for sale on Oakley’s website can be found

   here: https://www.oakley.com/en-us/product/W0OO9406?variant=888392404824.

6. Exhibit 2 attached hereto is a true and correct copy of Jon Emont, Amazon’s Heavy

   Recruitment of Chinese Sellers Puts Consumers at Risk, Wall St. J. 1-2 (Nov. 11, 2019).

7. Exhibit 3 attached hereto is a true and correct copy of excerpts from Fiscal Year 2018 U.S.

   Customs and Border Protection (“CBP”) Intellectual Property Seizure Statistics Report.

8. Exhibit 4 attached hereto are true and correct copies of unpublished authorities or authorities

   that are only published on an electronic database cited in Plaintiff’s Memorandum Establishing

   that Joinder is Proper.

                                                3
    Case: 1:21-cv-00536 Document #: 12 Filed: 02/03/21 Page 4 of 4 PageID #:478




   I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on this the 3rd day of February 2021 at Chicago, Illinois.


                                            /Justin R. Gaudio/
                                            Justin R. Gaudio
                                            Counsel for Plaintiff Oakley, Inc.




                                                4
